UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.8)1 Benihana, Inc. (Name of Issuer) Common Stock, par value $0.10 per share (Title of Class of Securities) (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 20, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 082047101 1 NAME OF REPORTING PERSON RHA TESTAMENTARY TRUST 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 38.1% 14 TYPE OF REPORTING PERSON OO 2 CUSIP NO. 082047101 1 NAME OF REPORTING PERSON BENIHANA OF TOKYO, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 38.1% 14 TYPE OF REPORTING PERSON CO 3 CUSIP NO. 082047101 1 NAME OF REPORTING PERSON KEIKO ONO AOKI 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 38.1% 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 082047101 1 NAME OF REPORTING PERSON MICHAEL W. KATA 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER - 0 -1 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER - 0 -1 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -1 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 1 See Item 5. 5 CUSIP NO. 082047101 The following constitutes Amendment No. 8 to the Schedule 13D filed by the undersigned (“Amendment No. 8”).This Amendment No. 8 amends the Schedule 13D as specifically set forth. Item 2. Identity and Background. Item 2 is hereby amended to add the following: In connection with the Settlement Agreement described and defined in Item 4, BOT has withdrawn its nomination of Mr. Kata for election at the Annual Meeting.Accordingly, Mr. Kata is no longer a member of the Section 13(d) group and shall cease to be a Reporting Person immediately after the filing of this Amendment No. 8.The remaining Reporting Persons will continue filing as a group statements on Schedule 13D with respect to their beneficial ownership of securities of the Issuer to the extent required by applicable law.Each of the remaining Reporting Persons is party to the Joint Filing Agreement, as further described in Item 6. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On September 20, 2010, the Reporting Persons and the Issuer entered into a settlement agreement (the “Settlement Agreement”).Pursuant to the terms of the Settlement Agreement, the Issuer agreed among other things, (i) to nominate Mr. Kata for election to the Board at the Annual Meeting as a Class III, Common Stock director, (ii) the Board shall recommend that the Issuer’s stockholders vote in favor of the election of Mr. Kata at the Annual Meeting, (iii) to amend its preliminary proxy statement or file a supplement to such proxy statement in connection with the Annual Meeting to reflect such nomination and recommendation, (iv) to use its reasonable best efforts to solicit proxies in favor of the election of Mr. Kata at the Annual Meeting, and (v) if Mr. Kata is elected as a director and can no longer serve on the Board because of death or disability before the expiration of his term, the Reporting Persons shall be entitled to recommend a substitute “independent” nominee to replace Mr. Kata, subject to the approval of the Issuer’s Nominating and Corporate Governance Committee (the “Nominating Committee”), which approval will not be unreasonably withheld.In the event the Nominating Committee does not accept such replacement director recommended by the Reporting Persons, the Reporting Persons will have the right to recommend additional replacement director(s) for consideration by the Nominating Committee.Any replacement director approved by the Nominating Committee will be appointed to the Board no later than five (5) business days after such approval. Pursuant to the Settlement Agreement, the Reporting Persons agreed among other things, (i) to withdraw BOT’s nomination letter dated July 16, 2010, (ii) to irrevocably and immediately cease their proxy solicitation activities in connection with the Annual Meeting, (iii) to withdraw BOT’s demand, pursuant to Section 220 of the Delaware General Corporation Law, to review certain of the Issuer’s books and records, (iv) to vote all of the Shares beneficially owned by the Reporting Persons in favor of the Issuer’s nominees for election as directors at the Annual Meeting and in accordance with recommendations from the Board on all other matters presented to the Issuer’s stockholders at the Annual Meeting, and (v) not to make any additional proposals for consideration by the Issuer’s stockholders at the Annual Meeting. The foregoing description of the Settlement Agreement is qualified in its entirety by reference to the full text of the Settlement Agreement, which is attached as Exhibit 99.1 hereto and is incorporated herein by reference. 6 CUSIP NO. 082047101 Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: On September 20, 2010, the Reporting Persons and the Issuer entered into a Settlement Agreement defined and described in Item 4 above and attached as Exhibit 99.1 hereto. On September 24, 2010, BOT, the Trust and Keiko Ono Aoki entered into a Joint Filing Agreement in which the Reporting Persons who will remain Reporting Persons subsequent to this Amendment No. 8 agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer to the extent required by applicable law.A copy of this agreement is attached hereto as Exhibit 99.2 and is incorporated herein by reference Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended to include the following exhibits: Exhibit 99.1 Settlement Agreement by and among Benihana of Tokyo, Inc., RHA Testamentary Trust, Keiko Ono Aoki, Michael W. Kata and Benihana Inc., dated September 20, 2010. Exhibit 99.2 Joint Filing Agreement by and among Benihana of Tokyo, Inc., RHA Testamentary Trust and Keiko Ono Aoki, dated September 24, 2010. 7 CUSIP NO. 082047101 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:September 24, 2010 RHA TESTAMENTARY TRUST By: /s/ Keiko Ono Aoki Name: Keiko Ono Aoki Title: Sole Trustee BENIHANA OF TOKYO, INC. By: /s/ Keiko Ono Aoki Name: Keiko Ono Aoki Title: President and Chief Executive Officer /s/ Keiko Ono Aoki KEIKO ONO AOKI /s/ Michael W. Kata MICHAEL W. KATA 8
